EXHIBIT 23.02 HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors SecureAlert, Inc. We consent to the use in this Registration Statement on Form S-1/A (File No. 333-169324) of our report dated January 12, 2010, relating to the consolidated financial statements of SecureAlert, Inc. and Subsidiaries for the year ended September 30, 2009. We also consent to the use of our name and the reference to us in the “Experts” section of the Registration Statement. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah October 29, 2010
